Farro v Schochet (2021 NY Slip Op 00151)





Farro v Schochet


2021 NY Slip Op 00151


Decided on January 13, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 13, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, A.P.J.
CHERYL E. CHAMBERS
VALERIE BRATHWAITE NELSON
LINDA CHRISTOPHER, JJ.


2018-02971
 (Index No. 518007/16)

[*1]Menachem Farro, etc., appellant,
vZalman Schochet, etc., et al., respondents.


Barton, LLP, New York, NY (Sheldon Eisenberger and T. Bryce Jones of counsel), for appellant.
Farrell Fritz, P.C., New York, NY (Peter A. Mahler and Franklin C. McRoberts of counsel), for respondents.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of fiduciary duty and breach of contract, the plaintiff appeals from an order of the Supreme Court, Kings County (Sylvia G. Ash, J.), dated January 23, 2018. The order, insofar as appealed from, upon reargument, in effect, vacated a determination in an order of the same court dated October 12, 2017, denying the defendants' motion to quash certain subpoenas, and thereupon granted that motion.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
In light of our determination on the related appeal of Farro v Schochet (___ AD3d ___ [Appellate Division Docket No. 2017-10401; decided herewith]), we dismiss this appeal as academic.
MASTRO, A.P.J., CHAMBERS, BRATHWAITE NELSON and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court